If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                           COURT OF APPEALS


                                                                 UNPUBLISHED
In re SUTTON/ROE, Minors.                                        May 19, 2022

                                                                 No. 358569
                                                                 Kalamazoo Circuit Court
                                                                 Family Division
                                                                 LC No. 2018-000455-NA


Before: GLEICHER, C.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

RONAYNE KRAUSE, J., (concurring).

      I concur in the result only.



                                                          /s/ Amy Ronayne Krause




                                             -1-